DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0302869 to Koyrakh et al. “Koyrakh”, in view of U.S. Patent Application Publication No. 2009/0138007 to Govari et al. “Govari”, and further in view of U.S. Patent Application Publication No. 2014/0095105 to Koyrakh et al. “Koyrakh ‘105”

Regarding claim 1, Koyrakh discloses an apparatus (system for navigating a medical device within a body that includes an electronic control unit, Abstract), comprising:
an interface circuit ("interface", Paragraphs 0025, 0026; “input/output (I/O) interface through which ECU 24 may receive a plurality of input signals including…position sensors”, Paragraph 0031) for exchanging signals ("communicate position signals", Paragraphs 0025, 0026) with:
a probe ("catheter 14", Paragraph 0019), which is inserted into a body of a patient ("catheter for use in diagnosis or treatment of cardiac tissue in body", Paragraph 0019) and comprises a flexible distal-end assembly ("shaft 36 having a proximal end 38 and distal end 40", Paragraph 0020 and See Fig. 1; "shaft is an elongated, flexible member'', Paragraph 0023), wherein the distal-end assembly comprises a magnetic position sensor and two or more intrabody electrodes (Shaft supports position sensors 441, 442, 461, 462, Paragraph 0023; "one or more magnetic position sensors 461, 462", Paragraph 0020; one or more electrical position sensors 441, 442", Paragraph 0020; "sensors 441, 442 comprise electrodes", Paragraph 0025; See Fig. 2, sensors 441, 442, 461, and 462 are located towards the distal end of the catheter); and
multiple body-surface electrodes attached externally to the body of the patient ("three pairs of patch electrodes 54 that are placed on opposed surfaces of body 12", Paragraph 0027); and
a processor ("ECU may include a central processing unit", Paragraph 0031), which is configured to estimate a position of the distal-end assembly ("determining the position of catheter'', Paragraphs 0025, 0026) in the body ("within the body", Paragraphs 0025, 0026) based on (i) the signals exchanged with the intra-body electrodes and the body-surface electrodes ("Sinusoidal currents are driven through each pair of patch electrodes 54 and voltage measurements for one or more position sensors 441 , 442 associated with catheter 14 are obtained", Paragraph 0027).
Koyrakh further discloses a-priori known spatial relationships between two or more of the intra-body electrodes of the probe (“The magnetic position sensors 461, 462 may, for example be located from about 1.0 to about 3.0 millimeters from a corresponding electrical position sensor 441, 442 and may be centered between two electrical position sensors 441, 442 which may be spaced about 2.0 to 6.0 millimeters apart.”, Paragraph 0026).
However, Koyrakh does not explicitly disclose the processor is configured to estimate, based on the signals exchanged with the probe, a spatial displacement of the magnetic sensor between consecutive measurements including an original state of the magnetic position sensor and a displaced state of the magnetic position sensor, and estimating a position of the distal-end assembly in the body in part based on the estimated spatial displacement of the magnet sensor.
Govari teaches a joint sensing assembly (Paragraph 33) that comprise magnetic transducer coils (Ref. 64, 66, 68, and 70) and provides accurate readings of the position of the distal tip 52 (Paragraph 0033) of the catheter relative to the distal end of an insertion tube 50 (Paragraph 0033), and is interpreted as a magnetic position sensor, wherein the position of the distal tip includes axial displacement and angular deflection (Paragraph 0033).
Govari teaches a processor (Ref. 36, Paragraph 0037) configured to estimate, based on the signals exchanged with the probe (“Processor 36 analyzes the signals output by coils 66, 68 and 70”, Paragraph 0037), a spatial displacement of the magnetic sensor between consecutive measurements including an original state of the magnetic position sensor and a displaced state of the magnetic position sensor [Govari determines a spatial displacement of the magnet sensor by determining a differential change in the signals output by the coils of the magnet sensors, Paragraph 0036. Govari teaches the coils are parallel to the catheter, and thus one another, as long as the joint 54 of the catheter is un-deflected and will output strong signals, Paragraph 0036. This reads on an original state of the magnetic position sensor.  Angular deflection of the tip will give rise to a differential change in the signals output by the coils, and a compressive displacement will give rise to an increase in the signals from all of the coils, Paragraph 0036. The angular deflection or compressive displacement would read on a displaced state of the magnetic position sensor.  The processor analyzes the signals output by the coils to measure the deflection and displacement of joint 54 which the joint sensing assembly resides, wherein the sum of changes in the signals gives a measure of the compression, while the difference of the changes gives a measure of the deflection (Paragraph 0037). Therefore in determining a spatial displacement of the joint sensing assembly (i.e., compression or deflection), a measurement must be taken at the initial position where the coils are parallel with the catheter and with each other, and then a second measurement is taken when the catheter distal tip, and therefore the joint sensing assembly experiences a displacement. This reads on estimating, based on the signals exchanged with the probe, a spatial displacement of the magnetic sensor between consecutive measurements including an original state of the magnetic position sensor (i.e. a measurement in the non-deflected state) and a displaced state of the magnetic position sensor (i.e. a measurement when angular deflection or compression occurs].
As disclosed above, Govari additionally teaches estimating a position of the distal-end assembly based on the estimated spatial displacement of the magnetic sensor (“A joint sensing assembly, comprising coils 64, 66, 68 and 70 within catheter 28, provides accurate reading of the position of distal tip 52 relative to the distal end of insertion tube 50, including axial displacement and angular deflection”, Paragraph 0033; wherein including the axial displacement and angular deflection in the position reading would therefore have to include the spatial displacement estimation as discussed in the prior paragraph, above, and therefore the position of the distal-end assembly is based on the estimated spatial displacement of the magnetic sensor).
Govari also teaches using an additional magnetic sensor 72 (which as seen in Fig. 3, is located in the insertion tube 50) that may be used to output signals that are processed to determine the coordinates in the external frame of reference defined by field generator 32 (Paragraph 0040), wherein the external frame of reference would be a working volume within the body that contains the heart, since the field generator generates magnetic field within the body in a predefined working volume that contains the heart (Paragraph 0025).
Therefore, based on Govari’s teachings of determining the position of distal tip 52 relative to the distal end of insertion tube 50, including axial displacement and angular deflection and the position of distal end of the insertion tube 50 in the coordinates of the external frame of reference (the body), it would be obvious to a person of ordinary skill in the art to relate the determined position of the distal tip 52, including the axial displacement and angular deflection, to the body, in order to determine the position of the distal 52, including axial displacement and angular deflection in the body.  This would read on estimating a position of the distal-end assembly in the body, and since the position would include an axial displacement and angular deflection, the position is in part based on the estimated spatial displacement of the magnet sensor.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyrakh's invention, wherein the processor is configured to estimate, based on the signals exchanged with the probe, a spatial displacement of the magnetic sensor between consecutive measurements, including an original state of the magnetic position sensor and a displaced state of the magnetic position sensor, and estimating a position of the distal-end assembly in the body based in part on the estimated spatial displacement of the magnet sensor, as taught by Govari, in order to provide a more accurate reading of the position of the distal tip, including when the tip experiences axial displacement or angular deflection (Govari, Paragraph 0033).
However, the modifications of Koyrakh and Govari do not explicitly disclose estimating a position of the distal-end assembly in the body based in part on a-priori known spatial relationships between two or more of the intra-body electrodes of the probe.
Koyrakh ‘105 teaches estimating a position of the distal-end assembly in the body in part based on a-priori known spatial relationships between two or more of the intra-body electrodes of the probe.  Koyrakh ‘105 discloses the electronic control unit (ECU) receives known actual distances between electrodes 18 (Paragraph 0029), wherein the electrodes 18 are position electrodes (Paragraph 0022), and the ECU stores the known actual distances in a geometry file (Paragraph 0030).  The geometry files is used to correct and/or lessen the effects of global and local distortions to allow the ECU to determine the position of the catheter (Paragraph 0032). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Koyrakh and Govari, wherein estimating a position of the distal-end assembly in the body in part based on a-priori known spatial relationships between two or more of the intra-body electrodes of the probe, as taught by Koyrakh ‘105, in order to correct and/or lessen the effects of global and local distortions in determining the position of the catheter by the ECU (Paragraph 0032).

Regarding claim 2, the modifications of Koyrakh, Govari, and Koyrakh ‘105 disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Koyrakh discloses the processor (“ECU may include a central processing unit”, Paragraph 0031) is configured to estimate the position of the distal-end assembly (“determining the position of catheter”, Paragraphs 0025, 0026) by estimating position coordinates of the intra-body electrodes based on the signals (“as sensors 441, 442 move within body 14, and within the electric field generated by system 18, the voltage readings from sensors 441, 442 change thereby indicating the location of sensors within the electric field and with a coordinate system 50 established by system 18”, Paragraph 0025).
Additionally as disclosed in the claim 1 rejection above, Govari teaches determining the spatial displacement (Paragraphs 0036-37) of the magnetic sensor (joint sensing assembly, Paragraph 0033), and estimating the position of the distal-end assembly (Paragraph 0033).
However, the combination of Koyrakh and Govari do not explicitly disclose locally-scaling the position coordinates based on the a-priori known spatial relationships and correcting the locally-scaled position coordinates based on the spatial displacement of the magnetic sensor.
Koyrakh ‘105 teaches locally-scaling the position coordinates based on the a-priori known spatial relationships (Paragraph 0038).  Koyrakh ‘105 teaches one way to scale and/or correct a coordinate system for an electrical field- or impedance-based mapping and navigation system is to use the measured (i.e., measured with the navigation system) and known (i.e., pre-determined) inter-electrode spacings for characterizing the geometry of the electrical field (Paragraph 0038, 0049).  Koyrakh ‘105 further teaches “the amount of scaling can be determined with reference to the determinant of the local metric tensor matrix” (Paragraph 0114).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Koyrakh and Govari, wherein estimating the position of the distal-end assembly includes locally-scaling the position coordinates based on the a-priori known spatial relationships, as taught by Koyrakh ‘105, in order to correct for distortions of the geometries and representations that are rendered based on the position measurements from an electrical field-based system, because the electrical current flow in the human body of an electrical field-based system can be non-homogenous, anisotropic, and not orthonormal (Koyrakh ‘105, Paragraph 0005).
Therefore the combination of Koyrakh, Govari, and Koyrakh ‘105 would teach correcting the locally-scaled position coordinates based on the spatial displacement of the magnetic sensor since Koyrakh ‘105 teaches the scaled positions are corrected based on measured and known inter-electrode spacings.  Since the distal tip of the catheter in both Koyrakh and Govari are flexible ("shaft 36 having a proximal end 38 and distal end 40", Paragraph 0020 and See Fig. 1; "shaft is an elongated, flexible member'', Koyrakh, Paragraph 0023; Govari, Paragraph 0033, that teaches the distal tip undergoes axial displacement and angular deflection and therefore would read on flexible), deflection of the distal tip can occur, which would change the spatial positions of the position sensors (both magnetic and electric), and the measured inter electrode spacings would also change.  Govari’s teachings would allow for determining a deflected position of the deflected distal tip, based on the changed position of the magnetic position sensor, and since the distance between magnetic position sensor and the electrical position sensors/electrodes are known as disclosed by Koyrakh (The magnetic position sensors 461, 462 may, for example be located from about 1.0 to about 3.0 millimeters from a corresponding electrical position sensor 441, 442 and may be centered between two electrical position sensors 441, 442 which may be spaced about 2.0 to 6.0 millimeters apart.”, Koyrakh, Paragraph 0026), a corrected measured inter-electrode spacing can be determined to correct the local scaling.

Regarding claim 5, Koyrakh discloses a method for position sensing (“method for navigating a medical device within a body”, Abstract; “receiving a plurality of input signals, including signals generated by…position sensors 441, 442, 461, 462”, Paragraph 0031), comprising:
exchanging signals (“communicate position signals”, Paragraphs 0025, 0026) with:
a probe (“catheter 14”, Paragraph 0019), which is inserted into a body of a patient (“catheter for use in diagnosis or treatment of cardiac tissue in body”, Paragraph 0019) and comprises a flexible distal-end assembly (“shaft 36 having a proximal end 38 and distal end 40”, Paragraph 0020 and See Fig. 1; “shaft is an elongated, flexible member”, Paragraph 0023), wherein the distal-end assembly comprises a magnetic position sensor and two or more intra-body electrodes (Shaft supports position sensors 441, 442, 461, 462, Paragraph 0023; “one or more magnetic position sensors 461, 462”, Paragraph 0020; one or more electrical position sensors 441, 442”, Paragraph 0020; “sensors 441, 442 comprise electrodes”, Paragraph 0025; See Fig. 2, sensors 441, 442, 461, and 462 are located towards the distal end of the catheter); and
multiple body-surface electrodes attached externally to the body of the patient (“three pairs of patch electrodes 54 that are placed on opposed surfaces of body 12”, Paragraph 0027); and
estimating a position of the distal-end assembly (“determining the position of catheter”, Paragraphs 0025, 0026) in the body (“within the body”, Paragraphs 0025, 0026) based on (i) the signals exchanged with the intra- body electrodes and the body-surface electrodes (“Sinusoidal currents are driven through each pair of patch electrodes 54 and voltage measurements for one or more position sensors 441, 442 associated with catheter 14 are obtained”, Paragraph 0027).
Koyrakh further discloses a-priori known spatial relationships between two or more of the intra-body electrodes of the probe (“The magnetic position sensors 461, 462 may, for example be located from about 1.0 to about 3.0 millimeters from a corresponding electrical position sensor 441, 442 and may be centered between two electrical position sensors 441, 442 which may be spaced about 2.0 to 6.0 millimeters apart.”, Paragraph 0026).
However, Koyrakh does not explicitly disclose based on the signals exchanged with the probe, estimating a spatial displacement of the magnetic sensor between consecutive measurements including an original state of the magnetic position sensor and a displaced state of the magnetic position sensor, and estimating a position of the distal-end assembly in the body in part based on the estimated spatial displacement of the magnet sensor.
Govari teaches a joint sensing assembly (Paragraph 33) that comprise magnetic transducer coils (Ref. 64, 66, 68, and 70) and provides accurate readings of the position of the distal tip 52 (Paragraph 0033) of the catheter relative to the distal end of an insertion tube 50 (Paragraph 0033), and is interpreted as a magnetic position sensor, wherein the position of the distal tip includes axial displacement and angular deflection (Paragraph 0033).
Govari teaches based on the signals exchanged with the probe (“Processor 36 analyzes the signals output by coils 66, 68 and 70”, Paragraph 0037), estimating a spatial displacement of the magnetic sensor between consecutive measurements including an original state of the magnetic position sensor and a displaced state of the magnetic position sensor [Govari determines a spatial displacement of the magnet sensor by determining a differential change in the signals output by the coils of the magnet sensors, Paragraph 0036. Govari teaches the coils are parallel to the catheter, and thus one another, as long as the joint 54 of the catheter is un-deflected and will output strong signals, Paragraph 0036. This reads on an original state of the magnetic position sensor.  Angular deflection of the tip will give rise to a differential change in the signals output by the coils, and a compressive displacement will give rise to an increase in the signals from all of the coils, Paragraph 0036. The angular deflection or compressive displacement would read on a displaced state of the magnetic position sensor.  The processor analyzes the signals output by the coils to measure the deflection and displacement of joint 54 which the joint sensing assembly resides, wherein the sum of changes in the signals gives a measure of the compression, while the difference of the changes gives a measure of the deflection (Paragraph 0037). Therefore in determining a spatial displacement of the joint sensing assembly (i.e., compression or deflection), a measurement must be taken at the initial position where the coils are parallel with the catheter and with each other, and then a second measurement is taken when the catheter distal tip, and therefore the joint sensing assembly experiences a displacement. This reads on estimating, based on the signals exchanged with the probe, a spatial displacement of the magnetic sensor between consecutive measurements including an original state of the magnetic position sensor (i.e. a measurement in the non-deflected state) and a displaced state of the magnetic position sensor (i.e. a measurement when angular deflection or compression occurs].
As disclosed above, Govari additionally teaches estimating a position of the distal-end assembly based on the estimated spatial displacement of the magnetic sensor (“A joint sensing assembly, comprising coils 64, 66, 68 and 70 within catheter 28, provides accurate reading of the position of distal tip 52 relative to the distal end of insertion tube 50, including axial displacement and angular deflection”, Paragraph 0033; wherein including the axial displacement and angular deflection in the position reading would therefore have to include the spatial displacement estimation as discussed in the prior paragraph, above, and therefore the position of the distal-end assembly is based on the estimated spatial displacement of the magnetic sensor).
Govari also teaches using an additional magnetic sensor 72 (which as seen in Fig. 3, is located in the insertion tube 50) that output signals that are processed to determine the coordinates in the external frame of reference defined by field generator 32 (Paragraph 0040), wherein the external frame of reference would be a working volume within the body that contains the heart, since the field generator generates magnetic field within the body in a predefined working volume that contains the heart (Paragraph 0025).
Therefore, based on Govari’s teachings of determining the position of distal tip 52 relative to the distal end of insertion tube 50, including axial displacement and angular deflection and the position of distal end of the insertion tube 50 in the coordinates of the external frame of reference (the body), it would be obvious to a person of ordinary skill in the art to relate the determined position of the distal tip 52, including the axial displacement and angular deflection, to the body, in order to determine the position of the distal 52, including axial displacement and angular deflection in the body.  This would read on estimating a position of the distal-end assembly in the body, and since the position would include an axial displacement and angular deflection, the position is in part based on the estimated spatial displacement of the magnet sensor.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyrakh's invention, wherein the processor is configured to estimate, based on the signals exchanged with the probe, a spatial displacement of the magnetic sensor between consecutive measurements, including an original state of the magnetic position sensor and a displaced state of the magnetic position sensor, and estimating a position of the distal-end assembly in the body based in part on the estimated spatial displacement of the magnet sensor, as taught by Govari, in order to provide a more accurate reading of the position of the distal tip, including when the tip experiences axial displacement or angular deflection (Govari, Paragraph 0033).
However, the modifications of Koyrakh and Govari do not explicitly disclose estimating a position of the distal-end assembly in the body based in part on a-priori known spatial relationships between two or more of the intra-body electrodes of the probe.
Koyrakh ‘105 teaches estimating a position of the distal-end assembly in the body in part based on a-priori known spatial relationships between two or more of the intra-body electrodes of the probe.  Koyrakh ‘105 discloses the electronic control unit (ECU) receives known actual distances between electrodes 18 (Paragraph 0029), wherein the electrodes 18 are position electrodes (Paragraph 0022), and the ECU stores the known actual distances in a geometry file (Paragraph 0030).  The geometry files is used to correct and/or lessen the effects of global and local distortions to allow the ECU to determine the position of the catheter (Paragraph 0032).   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Koyrakh and Govari, wherein estimating a position of the distal-end assembly in the body in part based on a-priori known spatial relationships between two or more of the intra-body electrodes of the probe, as taught by Koyrakh ‘105, in order to correct and/or lessen the effects of global and local distortions in determining the position of the catheter by the ECU (Paragraph 0032).

Regarding claim 6, the modifications of Koyrakh, Govari, and Koyrakh ‘105 disclose all the features of claim 5 above.
As disclosed in the claim 1 rejection above, Koyrakh discloses estimating the position of the distal-end assembly (“determining the position of catheter”, Paragraphs 0025, 0026) by estimating position coordinates of the intra-body electrodes based on the signals (“as sensors 441, 442 move within body 14, and within the electric field generated by system 18, the voltage readings from sensors 441, 442 change thereby indicating the location of sensors within the electric field and with a coordinate system 50 established by system 18”, Paragraph 0025).
Additionally as disclosed in the claim 1 rejection above, Govari teaches determining the spatial displacement (Paragraphs 0036-37) of the magnetic sensor (joint sensing assembly, Paragraph 0033), and estimating the position of the distal-end assembly (Paragraph 0033).
However, the combination of Koyrakh and Govari do not explicitly disclose locally-scaling the position coordinates based on the a-priori known spatial relationships and correcting the locally-scaled position coordinates based on the spatial displacement of the magnetic sensor.
Koyrakh ‘105 teaches locally-scaling the position coordinates based on the a-priori known spatial relationships (Paragraph 0038).  Koyrakh ‘105 teaches one way to scale and/or correct a coordinate system for an electrical field- or impedance-based mapping and navigation system is to use the measured (i.e., measured with the navigation system) and known (i.e., pre-determined) inter-electrode spacings for characterizing the geometry of the electrical field (Paragraph 0038, 0049).  Koyrakh ‘105 further teaches “the amount of scaling can be determined with reference to the determinant of the local metric tensor matrix” (Paragraph 0114).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Koyrakh and Govari, wherein estimating the position of the distal-end assembly includes locally-scaling the position coordinates based on the a-priori known spatial relationships, as taught by Koyrakh ‘105, in order to correct for distortions of the geometries and representations that are rendered based on the position measurements from an electrical field-based system, because the electrical current flow in the human body of an electrical field-based system can be non-homogenous, anisotropic, and not orthonormal (Koyrakh ‘105, Paragraph 0005). 
Therefore the combination of Koyrakh, Govari, and Koyrakh ‘105 would teach correcting the locally-scaled position coordinates based on the spatial displacement of the magnetic sensor since Koyrakh ‘105 teaches the scaled positions are corrected based on measured and known inter-electrode spacings.  Since the distal tip of the catheter in both Koyrakh and Govari are flexible ("shaft 36 having a proximal end 38 and distal end 40", Paragraph 0020 and See Fig. 1; "shaft is an elongated, flexible member'', Koyrakh, Paragraph 0023; Govari, Paragraph 0033, that teaches the distal tip undergoes axial displacement and angular deflection and therefore would read on flexible), deflection of the distal tip can occur, which would change the spatial positions of the position sensors (both magnetic and electric), and the measured inter-electrode spacings would also change.  Govari’s teachings would allow for determining a deflected position of the deflected distal tip, based on the changed position of the magnetic position sensor, and since the distance between magnetic position sensor and the electrical position sensors/electrodes are known as disclosed by Koyrakh (The magnetic position sensors 461, 462 may, for example be located from about 1.0 to about 3.0 millimeters from a corresponding electrical position sensor 441, 442 and may be centered between two electrical position sensors 441, 442 which may be spaced about 2.0 to 6.0 millimeters apart.”, Koyrakh, Paragraph 0026), a corrected measured inter-electrode spacing can be determined to correct the local scaling.

Regarding claim 9, the modifications of Koyrakh, Govari, and Koyrakh ‘105 disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Govari teaches an angular deflection of tip 52 would give rise to a differential change in the signals output by the magnetic position sensor coils (Paragraph 0036), wherein the deflected tip 52 would read on a deformed state.  Govari teaches a joint sensing assembly (Paragraph 0033), with a subassembly that comprises coil 64 that is part of the magnetic position sensor (Paragraph 0033).  Govari teaches the angular deflection of tip 52 causes a differential change in the signal output in part because the position of coil 64 would change (Paragraph 0036).  It is inferred that the position of coil 64 would change due to the angular deflection because the position or direction of the subassembly containing coil 64 would change because of the angular deflection.  This reads on the deformed state is a state where a base segment of the magnetic position sensor is in a different direction than a direction of the magnetic position sensor in the original state (i.e. when the tip 52 is not deflected).  

Regarding claim 10, the modifications of Koyrakh, Govari, and Koyrakh ‘105 disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Govari teaches an un-deflected state of the catheter tip, which would read on an original state.  As seen in Fig. 3 and in Paragraph 0036, when the catheter tip is not deflected the coils of the magnetic position sensors and the subassemblies that contain the coil are all parallel to the catheter axis.

Regarding claim 11, the modifications of Koyrakh, Govari, and Koyrakh ‘105 disclose all the features of claim 5 above.
As disclosed in the claim 1 rejection above, Govari teaches an angular deflection of tip 52 would give rise to a differential change in the signals output by the magnetic position sensor coils (Paragraph 0036), wherein the deflected tip 52 would read on a deformed state.  Govari teaches a joint sensing assembly (Paragraph 0033), with a subassembly that comprises coil 64 that is part of the magnetic position sensor (Paragraph 0033).  Govari teaches the angular deflection of tip 52 causes a differential change in the signal output in part because the position of coil 64 would change (Paragraph 0036).  It is inferred that the position of coil 64 would change due to the angular deflection because the position or direction of the subassembly containing coil 64 would change because of the angular deflection.  This reads on the deformed state is a state where a base segment of the magnetic position sensor is in a different direction than a direction of the magnetic position sensor in the original state (i.e. when the tip 52 is not deflected).  

Regarding claim 12, the modifications of Koyrakh, Govari, and Koyrakh ‘105 disclose all the features of claim 5 above.
As disclosed in the claim 5 rejection above, Govari teaches an un-deflected state of the catheter tip, which would read on an original state.  As seen in Figs 3 and in Paragraph 0036, when the catheter tip is not deflected the coils of the magnetic position sensors and the subassemblies that contain the coil are all parallel to the catheter axis.

Claims 3-4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh, in view of Govari, further in view of Koyrakh ‘105, and further in view of U.S. Patent Application Publication No. 2012/0172712 to Bar-Tal et al. “Bar-Tal”.
	
Regarding claim 3, the modifications of Koyrakh, Govari, and Koyrakh ‘105 disclose all the features of claim 1 above.
Koyrakh discloses sinusoidal currents are driven through each pair of patch electrodes 54 and voltage measurements for one or more position sensors 441, 442 associated with catheter 14 are obtained. The measured voltages are a function of the distance of the position sensors 441, 442 from the patch electrodes 54”, Paragraph 0027; wherein position 441, 442 are the electrodes on the catheter, which reads as intra-body electrodes).  The reads on wherein the signals received from the intra-body electrodes are indicative of at least one voltage, which is sensed by the intra-body electrodes.
However, the modifications of Koyrakh, Govari, and Koyrakh ‘105 do not explicitly disclose the body-surface electrodes applying a voltage.
Bar-Tal teaches a similar system with body-electrodes such as patch electrodes in contact with the body surface (Paragraph 0043; ACL patches, Paragraph 0045) and mapping-catheter-conductive-electrodes (Fig. 1B, Refs. 30, 32, 34; Paragraph 0042) that reads on intra-body electrodes.  Bar-Tal teaches applying voltages by the body-surface electrodes (“voltage, from a voltage source 56V, that drives patch”, Paragraph 0101; “processor uses a respective voltage source 56V to inject current into each patch”, Paragraph 0105).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Koyrakh, Govari, and Koyrakh ‘105, wherein the body-surface electrodes apply a voltage, as taught by Bar-Tal, in order to inject current into each patch at a corresponding frequency by using a voltage source 56V (Bar-Tal, Paragraph 105).

Regarding claim 4, the modifications of Koyrakh, Govari, and Koyrakh ‘105 disclose all the features of claim 1 above.
However, the modifications of Koyrakh, Govari, and Koyrakh ‘105 do not explicitly disclose wherein the signals received from the body-surface electrodes are indicative of currents, which are sensed by the body- surface electrodes in response to at least one current applied by the intra-body electrodes.
Bar-Tal teaches current drivers (Fig. 1A, Ref. 56I) that supply currents to the mapping-catheter conductive electrodes (Paragraph 0042) and the body surface electrodes receive differing mapping-currents from the electrodes of the mapping-catheter, and the differing currents are analyzed to determine a location or position of catheter 20 (Paragraph 0045).  This reads on wherein the signals received from the body-surface electrodes are indicative of currents, which are sensed by the body- surface electrodes in response to at least one current applied by the intra-body electrodes.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Koyrakh, Govari, and Koyrakh ‘105, wherein the signals received from the body-surface electrodes are indicative of currents, which are sensed by the body- surface electrodes in response to at least one current applied by the intra-body electrodes, as taught by Bar-Tal, in order to determine the location or position of the catheter using a current based location system (Bar-Tal, Paragraphs 0036, 0045).

Regarding claim 7, the modifications of Koyrakh, Govari, and Koyrakh ‘105 disclose all the features of claim 5 above.
Koyrakh discloses sinusoidal currents are driven through each pair of patch electrodes 54 and voltage measurements for one or more position sensors 441, 442 associated with catheter 14 are obtained. The measured voltages are a function of the distance of the position sensors 441, 442 from the patch electrodes 54”, Paragraph 0027; wherein position 441 442 are the electrodes on the catheter, which reads as intra-body electrodes).  The reads on wherein the signals received from the intra-body electrodes are indicative of at least one voltage, which is sensed by the intra-body electrodes.
However, the modifications of Koyrakh, Govari, and Koyrakh ‘105 do not explicitly disclose the body-surface electrodes applying a voltage.
Bar-Tal teaches a similar system with body-electrodes such as patch electrodes in contact with the body surface (Paragraph 0043; ACL patches, Paragraph 0045) and mapping-catheter-conductive-electrodes (Fig. 1B, Refs. 30, 32, 34; Paragraph 0042) that reads on intra-body electrodes.  Bar-Tal teaches applying voltages by the body-surface electrodes (“voltage, from a voltage source 56V, that drives patch”, Paragraph 0101; “processor uses a respective voltage source 56V to inject current into each patch”, Paragraph 0105).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Koyrakh, Govari, and Koyrakh ‘105, wherein the body-surface electrodes apply a voltage, as taught by Bar-Tal, in order to inject current into each patch at a corresponding frequency by using a voltage source 56V (Bar-Tal, Paragraph 105).  

Regarding claim 8, the modifications of Koyrakh, Govari, and Koyrakh ‘105 disclose all the features of claim 5 above.
However, the modifications of Koyrakh, Govari, and Koyrakh ‘105 do not explicitly disclose receiving from the body-surface electrodes signals, which are indicative of currents that are sensed by the body-surface electrodes in response to at least one current applied by the intra-body electrodes.
Bar-Tal teaches current drivers (Fig. 1A, Ref. 56I) supply currents to the mapping-catheter conductive electrodes (Paragraph 0042) and the body surface electrodes receive differing mapping-currents from the electrodes of the mapping-catheter, and the differing currents are analyzed to determine a location or position of catheter 20 (Paragraph 0045).  This reads on wherein the signals received from the body-surface electrodes are indicative of currents, which are sensed by the body- surface electrodes in response to at least one current applied by the intra-body electrodes.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Koyrakh, Govari, and Koyrakh ‘105, wherein the method includes receiving from the body-surface electrodes signals, which are indicative of currents that are sensed by the body-surface electrodes in response to at least one current applied by the intra-body electrodes, as taught by Bar-Tal, in order to determine the location or position of the catheter using a current based location system (Bar-Tal, Paragraphs 0036, 0045).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793